USCA4 Appeal: 20-7746     Doc: 43         Filed: 12/29/2021    Pg: 1 of 18




                                             PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 20-7746


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DWIGHT JENKINS, a/k/a Huggie, a/k/a Unc,

                            Defendant - Appellant.


        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Catherine C. Blake, Senior District Judge. (1:16-cr-00267-CCB-9)


        Argued: October 27, 2021                                  Decided: December 29, 2021


        Before GREGORY, Chief Judge, WYNN, and HARRIS, Circuit Judges.


        Affirmed by published opinion. Chief Judge Gregory wrote the opinion, in which Judge Wynn
        and Judge Harris joined.


        ARGUED: Robin M. Earnest, EARNEST ATTORNEY AT LAW, LLC, Riverdale,
        Maryland, for Appellant. Christina Ann Hoffman, OFFICE OF THE UNITED STATES
        ATTORNEY, Baltimore, Maryland, for Appellee. ON BRIEF: Erek L. Barron,
        WHITEFORD, TAYLOR & PRESTON, LLP, Rockville, Maryland, for Appellant.
        Jonathan F. Lenzner, Acting United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Baltimore, Maryland, for Appellee.
USCA4 Appeal: 20-7746       Doc: 43         Filed: 12/29/2021      Pg: 2 of 18




        GREGORY, Chief Judge:

               Dwight Jenkins, who is currently serving a 120-month sentence of imprisonment,

        filed a motion in the district court for compassionate release under 18 U.S.C.

        § 3582(c)(1)(A)(i). In his motion, Jenkins argued that his pre-existing medical conditions

        placed him at a heightened risk for contracting and suffering severe complications from

        COVID-19.

               Using a form order, the district court denied Jenkins’ motion and simply stated that

        the 18 U.S.C. § 3553(a) factors did not favor release. Although the form order referenced

        a separate memorandum opinion, which provided a thorough explanation for the denial of

        Jenkins’ motion, the clerk did not docket the memorandum opinion until after Jenkins filed

        a notice of appeal. On appeal, Jenkins asks this court to exclude the memorandum opinion

        and review the sufficiency of the form order alone. The record in this case, however,

        compels us to conclude that the delay between the filing of the form order and

        memorandum opinion was merely a clerical error. Accordingly, both the form order and

        memorandum opinion may be considered on appeal. For the reasons that follow, we

        conclude that the district court’s decision to deny Jenkins’ motion fell within its permissible

        discretion. Thus, we affirm the district court.



                                                      I.

               In reviewing a district court’s denial of a motion for compassionate release, we

        review the record for an abuse of discretion. United States v. High, 997 F.3d 181, 187 (4th

        Cir. 2021).

                                                      2
USCA4 Appeal: 20-7746       Doc: 43         Filed: 12/29/2021     Pg: 3 of 18




                                                     A.

               Jenkins and several other defendants were indicted on multiple conspiracy counts.

        Specifically, Jenkins was charged with one count of racketeering conspiracy, in violation

        of 18 U.S.C. § 1962(d); one count of conspiracy to distribute one kilogram or more of

        heroin and 280 grams or more of cocaine base, in violation of 21 U.S.C. § 846; six counts

        of distribution of heroin and cocaine base, in violation of 21 U.S.C. § 841; and one count

        of possession of a firearm and ammunition by a felon, in violation of 18 U.S.C. § 922(g).

        The charges were based on Jenkins’ association with the Murdaland Mafia Piru, a violent

        gang in Baltimore, Maryland. Although Jenkins never officially joined the gang, he

        conspired with its members to distribute large quantities of heroin and cocaine base in

        furtherance of the group’s activities.

               Eventually, Jenkins pled guilty to racketeering conspiracy and drug trafficking

        conspiracy, pursuant to a written plea agreement. As part of the agreement, Jenkins

        stipulated that between May and August 2016, he personally sold over 280 grams of crack

        cocaine and 75 grams of heroin, as well as an assault rifle and ammunition, to a confidential

        informant.   On April 10, 2017, the district court sentenced Jenkins to 120-months’

        imprisonment, which represented the mandatory minimum sentence for conspiracy to

        distribute this quantity of drugs. At this time, Jenkins is serving his sentence at FCI Fort

        Dix, with a projected release date of April 4, 2025.

                                                     B.

               On May 12, 2020, Jenkins filed a pro se motion for compassionate release under

        18 U.S.C. § 3582(c)(1)(A), which was supplemented by defense counsel’s memorandum

                                                     3
USCA4 Appeal: 20-7746      Doc: 43         Filed: 12/29/2021     Pg: 4 of 18




        in support. 1 In support of his motion, Jenkins noted that he suffers from Graves’ disease,

        hypothyroidism, hypertension, and high cholesterol.       J.A. 148.    Additionally, he is

        borderline diabetic and suffers from severe chronic ulcerative and recurring infections from

        an old gunshot wound to the leg. Id. In his motion, Jenkins argued that his serious medical

        conditions place him at an elevated risk of becoming seriously ill or dying from COVID-

        19, which, in turn, constitutes “an extraordinary and compelling reason” for release. J.A.

        167–69.

               Additionally, Jenkins briefly addressed the relevant § 3553(a) sentencing factors.

        J.A. 170–71. First, he emphasized that “while [his] offense conduct was certainly serious,

        it involved neither weapons nor allegations of violence.” J.A. 170. Second, he asserted

        that his “continued incarceration [was] not necessary to protect the community from the

        crimes of the defendant.” Id. Finally, he argued that his “ongoing medication issues

        rendered [him] entirely at the mercy of the [prison] medical staff.” Id. He did not present

        any post-sentencing mitigation evidence in his motion.




               1
                 On March 29, 2020, Jenkins submitted a request to the Warden at FCI Fort Dix
        seeking relief under the CARES Act of 2020. On April 27, an Executive Assistant for the
        Bureau of Prisons responded to Jenkins’ request. The Executive Assistant informed
        Jenkins that his request could not be properly assessed because he failed to indicate which
        program category he wished to be considered under and failed to include a proposed release
        plan. The Executive Assistant advised Jenkins that, “[i]f you still wish to be considered
        for Compassionate Release[,] . . . please re-submit your request with the one specific
        category.” J.A. 241. Jenkins did not resubmit his request.
                                                     4
USCA4 Appeal: 20-7746      Doc: 43         Filed: 12/29/2021      Pg: 5 of 18




                                                     C.

               On November 10, 2020, the District Court of Maryland denied Jenkins’ motion for

        compassionate release. 2 Using a form order, the district court checked a box labeled

        “DENIED after complete review of the motion on the merits.” J.A. 180. In an optional

        section entitled “Factors Considered,” the district court modified the form by adding: “The

        factors outlined in 18 U.S.C. § 3553(a) do not favor Mr. Jenkins’[] release. A separate

        memorandum accompanies this order.” 3 Id. The form order provided no other explanation

        for the denial.

               Although the expressly referenced “separate memorandum” was also signed on

        November 10, 2020, the clerk did not docket it until November 30. J.A. 190. Meanwhile,

        on November 23, Jenkins’ counsel filed a timely notice of appeal. 4 J.A. 184–85. At that

        time, Jenkins did not provide a basis for his appeal.

               The separate memorandum opinion provided a substantive explanation for the

        district court’s denial.   After determining that Jenkins had met the administrative

        exhaustion requirement, the district court applied the governing two-step test, considering




               2
                Judge Catherine C. Blake presided over Jenkins’ initial sentencing hearing and
        motion for compassionate release.
               3
                  The district court did not explicitly address Jenkins’ argument regarding
        extraordinary and compelling circumstances in the form order. See High, 997 F.3d at 187
        (finding the district court did not abuse its discretion when basing its ruling solely on the
        § 3553(a) factors and disregarding the defendant’s arguments for extraordinary and
        compelling circumstances).
               4
                Jenkins filed a pro se notice of appeal on November 20, 2020. However, the notice
        of appeal was not docketed until November 30.
                                                     5
USCA4 Appeal: 20-7746       Doc: 43          Filed: 12/29/2021      Pg: 6 of 18




        “(1) whether ‘extraordinary and compelling reasons’ warrant the reduction of Jenkins’[]

        sentence and (2) if there is such a reason, whether the § 3553(a) factors weigh in favor of

        a sentence reduction.” J.A. 188. First, the district court found that “Jenkins’[] history of

        smoking and his numerous medical conditions are an extraordinary and compelling reason

        for his release in light of the risks those factors pose to him.” J.A. 189. Second, the district

        court analyzed the relevant § 3553(a) factors. The court stated that “Jenkins’[] conduct

        was serious,” and “[h]e distributed a large quantity of drugs in furtherance of the activities

        of a violent gang, contributing to an increasingly dangerous environment in Northwest

        Baltimore.” J.A. 190. Additionally, the court noted that Jenkins was a recidivist in large-

        scale drug trafficking and was convicted, in 2006, for possession with intent to distribute

        narcotics. The court also emphasized that “Jenkins ha[d] served less than half of his ten-

        year sentence, which is the mandatory minimum sentence for convictions involving the

        trafficking of this quantity of drugs.” Id. As a result, the court concluded that a reduction

        in sentence would not adequately protect the public from Jenkins’ future crimes, promote

        respect for the law, or afford adequate deterrence. Thus, the district court denied Jenkins’

        motion.

               Six months later, on May 17, 2021, Jenkins filed his opening brief with this Court.

        On appeal, Jenkins challenges the district court’s decision to deny his § 3582(c)(1)(A)

        motion. First, Jenkins asks this Court to ignore the district court’s memorandum opinion.

        Appellant Br. at 10. Second, Jenkins argues that the district court’s denial of his motion

        was procedurally unreasonable because the court failed to provide an explanation for each

        of his individualized arguments in favor of a reduced sentence. Appellant Br. at 7, 11.

                                                       6
USCA4 Appeal: 20-7746      Doc: 43         Filed: 12/29/2021      Pg: 7 of 18




                                                     II.

               We review a district court’s denial of a § 3582(c)(1)(A) motion for compassionate

        release for abuse of discretion. High, 997 F.3d at 187; United States v. Kibble, 992 F.3d

        326, 329 (4th Cir. 2021). “A district court abuses its discretion when it acts arbitrarily or

        irrationally, fails to consider judicially recognized factors constraining its exercise of

        discretion, relies on erroneous factual or legal premises, or commits an error of law.”

        United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (quoting United States v.

        Delfino, 510 F.3d 468, 470 (4th Cir. 2007)). Additionally, we have previously adopted “a

        presumption that the district court sufficiently considered relevant factors in deciding a

        [§] 3582(c)(2) motion” or a § 3582(c)(1)(A) motion. United States v. Martin, 916 F.3d

        389, 396 (4th Cir. 2019) (citing United States v. Legree, 205 F.3d 724, 729–30 (4th Cir.

        2000)); see also High, 997 F.3d at 190 (applying the presumption that the district court

        sufficiently considered the relevant factors to a § 3582(c)(1)(A) motion).



                                                    III.

               First, Jenkins asserts that we should disregard the district court’s late-filed

        memorandum opinion. Specifically, Jenkins argues that the substantive memorandum

        opinion “lacks credibility” and prohibits this Court from “sufficiently and confidently

        review[ing] whether the district court met the standard of review in denying Jenkins’

        motion.” Appellant Br. at 10. We review both the form order and memorandum opinion

        on appeal to determine whether the district court’s decision was procedurally insufficient

        and thus an abuse of discretion.

                                                     7
USCA4 Appeal: 20-7746      Doc: 43          Filed: 12/29/2021     Pg: 8 of 18




                                                        A.

               When an error is merely “a clerical error in a judgment, order, or other part of the

        record” or an error “arising from oversight or omission,” a district court is authorized to

        correct the error at any time. Fed. R. Crim. P. 36; see also Am. Trucking Ass’ns v. Frisco

        Transp. Co., 358 U.S. 133, 145 (1958) (“It is axiomatic that courts have the power and the

        duty to correct judgments which contain clerical errors or judgments which have issued

        due to inadvertence or mistake.”). Federal Rule of Criminal Procedure 36 is limited to the

        correction of purely clerical errors and does not extend to judicial or substantive errors.

        United States v. Vanderhorst, 927 F.3d 824, 828 (4th Cir. 2019) (applying Rule 36

        exclusively to clerical errors, not substantive errors); see also United States v. Werber, 51

        F.3d 342, 347 (2d Cir. 2003) (“Rule 36 is not a vehicle for the vindication of the court’s

        unexpressed sentencing expectations, or for the correction of errors made by the court

        itself.” (internal quotation marks omitted)).

                                                        B.

               We find that the district court clearly intended for the memorandum opinion to be

        part of its November 10, 2020 form order. There is no evidence that this is a situation

        where the district court issued an amended order at a later date or provided a post-hoc

        rationalization for its decision. 5 Instead, the record reveals that there was nothing more

        than a delay in docketing.


               5
                  Although a timely filed notice of appeal generally strips a district court of
        jurisdiction to rule on all matters relating to the appeal, Doe v. Pub. Citizen, 749 F.3d 246,
        258 (4th Cir. 2014), we find that the district court was not divested of jurisdiction at the
        (Continued)
                                                        8
USCA4 Appeal: 20-7746      Doc: 43          Filed: 12/29/2021     Pg: 9 of 18




               In making this determination, we first consider that the district court judge signed

        both the form order and memorandum opinion on November 10, 2020. Further, there is a

        notation on the docket that the memorandum opinion was previously signed by Judge Blake

        on November 10, despite being docketed on November 30.                      Dkt. No. 1580

        (“MEMORANDUM as to Dwight Jenkins. Signed by Judge Catherine C. Blake on

        11/10/20. . . . (Entered: 11/30/2020)”).

               Additionally, we review the language of the form order and memorandum opinion.

        In the form order, the district court explicitly stated, “[a] separate memorandum

        accompanies this order.” J.A. 180. The reference to the separate memorandum opinion

        reveals that the form order cannot be reviewed in isolation. Instead, the form order and

        memorandum opinion must be read in conjunction to determine whether the district court

        abused its discretion in denying Jenkins’ motion. Moreover, the memorandum opinion

        also incorporates by reference the form order, stating “[a] separate order follows.” J.A.

        190. The district court’s express incorporation by reference in both the form order and




        time the court signed the form order and memorandum opinion. The district court decided
        this matter on November 10, 2020, twenty days before the notice of appeal was filed. At
        that time, the district court signed and dated the form order and memorandum opinion. The
        district court was not divested of jurisdiction until Jenkins filed his notice of appeal on
        November 30. Because the district court did not act on this matter after the notice of appeal
        had been filed, the divestiture rule does not apply. See Levin v. Alms & Assocs., Inc., 634
        F.3d 260, 263 (4th Cir. 2011) (“As a general rule, the filing of an appeal ‘confers
        jurisdiction on the court of appeals and divests the district court of its control over those
        aspects of the case involved in the appeal.’” (quoting Griggs v. Provident Consumer Disc.
        Co., 459 U.S. 56, 58 (1982)). Although the memorandum opinion was docketed on the
        same day as the notice of appeal, the clerk does not need jurisdiction to docket a preexisting
        written opinion.
                                                      9
USCA4 Appeal: 20-7746      Doc: 43          Filed: 12/29/2021     Pg: 10 of 18




        memorandum opinion demonstrates its intent to make the memorandum opinion a part of

        the November 10, 2020 form order.

               Further, the district court’s use of the present tense, “accompanies” and “follows,”

        suggests that the form order and memorandum opinion were to be docketed simultaneously

        or in close temporal proximity. These factors, incorporation by reference and use of the

        present tense, demonstrate that the district court intended for the memorandum opinion to

        be part of the November 10, 2020 form order despite the 20-day docketing delay. And

        nothing in the record suggests that the docketing delay was more than a harmless clerical

        error. 6 See United States v. Walton, 587 F. App’x 83, 84 (4th Cir. 2014) (finding no abuse

        of discretion in denial of relief, “as the purported clerical errors identified by [defendant]

        have no substantive impact on the court’s judgment and are therefore harmless”). Thus,

        we will review the memorandum opinion in considering the merits of Jenkins’ appeal.



                                                     IV.

               Next, we turn to Jenkins’ claim that the district court’s denial of his motion was

        procedurally unreasonable. Jenkins specifically argues that the district court’s decision


               6
                 Significantly, Jenkins has not established any prejudicial effect from the delay in
        docketing. Because Jenkins timely filed his notice of appeal, he was not prohibited from
        appealing the denial of his motion. Additionally, Jenkins contends the lateness of the
        memorandum opinion rendered this Court and himself unable to review whether the district
        court abused its discretion in denying the motion. However, the memorandum opinion was
        at Jenkins’ disposal six months before he filed his opening brief with the Court. Finally,
        Jenkins disregards the substantive memorandum opinion and argues that the single,
        conclusory sentence in the form order was procedurally unreasonable. The Court is not
        persuaded by this argument, as the district court did, in fact, provide both Jenkins and this
        Court with its explanation for denying Jenkins’ motion.
                                                     10
USCA4 Appeal: 20-7746       Doc: 43          Filed: 12/29/2021      Pg: 11 of 18




        was procedurally insufficient because it failed to provide an individualized explanation for

        each of his arguments for a reduced sentence. Appellant Br. at 6. We conclude that the

        district court did not abuse its discretion.

                                                       A.

               In general, a district court “may not modify a term of imprisonment once it has been

        imposed.” 18 U.S.C. § 3582(c). However, § 3582(c)(1) provides an exception to this

        general rule, where the court may reduce a sentence if “extraordinary and compelling

        reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

               Prior to the passage of the First Step Act, the Bureau of Prisons had the exclusive

        authority to petition the court for sentence modifications on compassionate release

        grounds. 18 U.S.C. § 3582(c) (2002); see Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,

        5239 (2018). But, in 2018, Congress enacted the First Step Act to allow incarcerated

        individuals to directly petition district courts for compassionate release so long as they first

        exhaust their administrative remedies. 18 U.S.C. § 3582(c)(1)(A); Pub. L. No. 115-391,

        § 603(b), 132 Stat. 5194, 5239 (2018).

               18 U.S.C. § 3582(c)(1)(A) permits a district court to reduce a defendant’s term of

        imprisonment if it first finds that “extraordinary and compelling reasons warrant such a

        reduction,” and then after considering any applicable § 3553(a) factors, determines the

        requested reduction is consistent with the “applicable policy statements issued by the

        Sentencing Commission.” Kibble, 992 F.3d at 330. Additionally, the district court enjoys

        broad discretion in conducting a § 3582(c)(1)(A) analysis. See id.



                                                       11
USCA4 Appeal: 20-7746       Doc: 43         Filed: 12/29/2021      Pg: 12 of 18




               As for defining “extraordinary and compelling circumstances,” this Court has held

        “[t]here is as of now no ‘applicable’ policy statement governing compassionate-release

        motions filed by defendants under the recently amended § 3582(c)(1)(A).” United States

        v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020) (emphasis added). As a result, “district courts

        are ‘empowered . . . to consider any extraordinary and compelling reason for release that a

        defendant might raise.’” Id. (quoting United States v. Brooker, 976 F.3d 228, 230 (2d Cir.

        2020) (emphasis added)).       In addition, although the Federal Sentencing Guidelines

        § 1B1.13 are not directly applicable to defendant-filed motions pursuant to § 3582(c), the

        court may consider these guidelines in defining what should be considered an

        “extraordinary and compelling circumstance” warranting a sentence reduction. U.S.S.G.

        § 1B1.13 (advising that where “[t]he defendant is suffering from a terminal illness” or

        “[t]he defendant is . . . suffering from a serious physical or medical condition,” the district

        court may find an “extraordinary and compelling reason”); High, 997 F.3d at 187. Thus,

        the district court may consider any extraordinary and compelling reasons raised by the

        defendant as well as review § 1B1.13 to determine whether there is a sufficient

        “extraordinary and compelling circumstance” warranting a sentence reduction.

               If a district court finds that a defendant has demonstrated “extraordinary and

        compelling reasons” for release, it must then consider the § 3553(a) sentencing factors “to

        the extent that they are applicable” in deciding whether to exercise its discretion to reduce

        the defendant’s sentence. 18 U.S.C. § 3582(c)(1)(A); High, 997 F.3d at 187. Those factors

        include “the nature and circumstances of the offense”; “the history and characteristics of

        the defendant”; and the need for the sentence to “provide just punishment,” “afford

                                                      12
USCA4 Appeal: 20-7746      Doc: 43          Filed: 12/29/2021     Pg: 13 of 18




        adequate deterrence,” “protect the public from further crimes of the defendant,” and

        “provide the defendant with . . . training, medical care, or other correctional treatment.”

        18 U.S.C. § 3553(a); see also High, 997 F.3d at 187.

                                                     B.

               Although the district court concluded that Jenkins’ health conditions amounted to

        extraordinary and compelling circumstances, 7 the district court nonetheless denied his

        motion, holding that “[t]he factors outlined in 18 U.S.C. § 3553(a) do not favor [his]

        release.” J.A. 180. Jenkins contends that the district court’s analysis of the § 3553(a)

        factors was procedurally insufficient as the court failed to provide an individualized

        explanation for each of his arguments. Because the district court is not required to address

        each of a defendant’s arguments when it considers a motion for compassionate release, see

        Chavez-Meza v. United States, 138 S. Ct. 1959 (2018); High, 997 F.3d at 187, we conclude

        that the district court did not abuse its discretion in denying Jenkins’ motion.

                                                     1.

               A district court need not provide an exhaustive explanation analyzing every

        § 3553(a) factor. United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006) (explaining

        that to establish reasonableness of a sentence, a district court need not “robotically tick


               7
                 As for “extraordinary and compelling reasons,” the government does not contend
        that the district court abused its discretion by concluding that Jenkins’ health conditions
        amounted to extraordinary and compelling circumstances. J.A. 189. The district court
        emphasized Jenkins’ history of smoking and numerous medical conditions, which
        according to the Centers for Disease Control (“CDC”) increase his risk of severe illness
        related to COVID-19. Id. Additionally, the district court acknowledged that “the risk to
        Jenkins of illness [was] not at all speculative” because he tested positive for COVID-19 on
        October 30, 2020. Id.
                                                     13
USCA4 Appeal: 20-7746      Doc: 43          Filed: 12/29/2021     Pg: 14 of 18




        through” every § 3553(a) factor on the record). Further, a district court is not required to

        address each of a defendant’s arguments when it considers a motion for compassionate

        release under § 3582(c)(1). High, 997 F.3d at 187. Although a district court is not required

        to address each of a defendant’s arguments for a reduced sentence, just how much of an

        explanation is required depends upon the narrow circumstances of the particular case.

        Chavez-Meza, 238 S. Ct. at 1965 (affirming the district court’s “barebones form order”

        denying defendant’s request for a sentence modification under § 3582(c)(2)); see also

        High, 997 F.3d at 191 (applying Chavez-Meza to affirm the district court’s denial of a

        § 3582(c)(1)(A) motion for compassionate release).

               In Chavez-Meza, the Supreme Court held

                      In some cases, it may be sufficient for purposes of appellate
                      review that the judge simply relied upon the record, while
                      making clear that he or she has considered the parties’
                      arguments and taken account of the § 3553(a) factors, among
                      others. But in other cases, more explanation may be necessary
                      (depending, perhaps, upon the legal arguments raised at
                      sentencing).

        Chavez-Meza, 238 S. Ct. at 1965.

               In other words, there is no “categorical requirement” that a court acknowledge and

        address each of the defendant’s arguments on the record. Id. at 1965. Instead, the relevant

        standard is whether the district court “set forth enough to satisfy [this] court that [it] has

        considered the parties’ arguments and has a reasoned basis for exercising [its] own legal

        decisionmaking authority, so as to allow for meaningful appellate review.” High, 997 F.3d

        at 190 (quoting Chavez-Meza, 138 S. Ct. at 1965).



                                                     14
USCA4 Appeal: 20-7746      Doc: 43          Filed: 12/29/2021     Pg: 15 of 18




                                                      2.

               In this case, the district court’s explanation of the relevant § 3553(a) factors in the

        form order and memorandum opinion are sufficient to allow for meaningful appellate

        review. In making this determination, we look to the record as a whole to establish that

        the district court “considered the parties’ arguments and ha[d] a reasoned basis for

        exercising [its] own legal decisionmaking authority.” High, 997 F.3d at 190. The form

        order indicates the basis on which the district court rejected Jenkins’ motion—that the

        § 3553(a) factors did not favor his release. Further, the district court expands upon this

        basis in the memorandum opinion by providing a more thorough explanation of the relevant

        § 3553(a) factors. Jenkins disagrees that the district court’s denial was procedurally

        reasonable. He argues that the district court did not specifically consider that “[his]

        offenses were not violent, there were no weapons involved in the offense, and he does not

        have a violent criminal history.” Appellant Br. at 6. But the district court expressly

        acknowledged Jenkins’ criminal history and that this was not his first drug trafficking

        conviction. J.A. 190. Further, the court considered the seriousness of Jenkins’ offense and

        alluded to the conduct’s violent nature. Id. (“[Jenkins] distributed a large quantity of drugs

        in furtherance of the activities of a violent gang, contributing to an increasingly dangerous

        environment in Northwest Baltimore.”) (emphasis added)). 8 Accordingly, the district court



               8
                 Significantly, Jenkins’ appeal relies on the district court’s failure to consider his
        argument that he posed no danger to the community. However, this argument is belied by
        the record. The memorandum opinion expressly states that Jenkins’ prior criminal history
        involving drug distribution suggests “that a reduction in sentence would not adequately
        protect the public from further crimes by Jenkins.” J.A. 190.
                                                     15
USCA4 Appeal: 20-7746      Doc: 43          Filed: 12/29/2021     Pg: 16 of 18




        did weigh Jenkins’ nonfrivolous arguments, either explicitly or implicitly, and thereby did

        not abuse its discretion in denying Jenkins’ motion based on the § 3553(a) factors.

               Additionally, this Court finds it significant that the district court did not end its

        analysis of the relevant § 3553(a) factors after addressing Jenkins’ individualized

        arguments. Although not dispositive, the district court further explained that Jenkins had

        served less than half of his 10-year sentence. See Kibble, 992 F.3d at 331 (holding that

        “[t]he district court was entitled to consider the amount of time [defendant] already had

        served as one factor in the § 3553(a) analysis,” but this was not dispositive). The court

        also emphasized that Jenkins’ sentence was the mandatory minimum sentence for

        convictions involving the trafficking of this quantity of drugs.

               Furthermore, it is significant that the district judge who considered and denied

        Jenkins’ motion “was the same judge who had sentenced [him] originally.” Chavez-Meza,

        138 S. Ct. at 1967 (“We . . . need not turn a blind eye to what the judge said at petitioner’s

        initial sentencing.”); High, 997 F.3d at 189. At the original sentencing hearing in April

        2017, the judge sentenced Jenkins to the mandatory minimum sentence for convictions

        involving the trafficking of this quantity of drugs.    Further, Jenkins did not present any

        post-sentencing mitigating evidence. Compare High, 997 F.3d at 190 (affirming the

        district court’s denial of defendant’s motion for a reduced sentence, in part, because the

        defendant’s mitigating evidence, completion of educational courses and lack of

        disciplinary infractions, did not amount to a “mountain of new mitigating evidence”

        requiring further explanation), with Martin, 916 F.3d at 396–97 (holding that because the

        defendant had presented “a mountain of new mitigating evidence” documenting her

                                                     16
USCA4 Appeal: 20-7746      Doc: 43          Filed: 12/29/2021     Pg: 17 of 18




        rehabilitation, the district court needed to provide “a more robust and detailed explanation

        for why it denied her motion”), and United States v. McDonald, 986 F.3d 402, 412 (4th

        Cir. 2021) (“Appellants here have each spent nearly two decades in prison where, despite

        lengthy prison terms, they utilized the resources and programming they could access in

        prison to work toward rehabilitation. Under Martin, that kind of post-sentencing mitigating

        evidence is enough to require a district court to provide an explanation on the record of its

        reasons for deciding a sentencing reduction motion.”).

               In further support that the district court acted within its discretion, the court

        specified that it was fully aware of Jenkins’ particular vulnerability to COVID-19 as well

        as his increased risk by virtue of being incarcerated. The district court was “mindful of

        Jenkins’[] COVID-19 diagnosis,” but concluded that “his current health status [did] not,

        however, persuade the court that it [was] appropriate to release [him].” J.A. 190. Thus,

        the district court’s decision reflects its understanding of Jenkins’ health conditions, the

        conditions of FCI Fort Dix, and the seriousness of those circumstances in light of the

        COVID-19 pandemic.

               In actuality, the district court’s explanation as to the § 3553(a) factors was more

        expansive than the district court explanations upheld as adequate in Chavez-Meza, High,

        and Kibble. See Chavez-Meza, 138 S. Ct. at 1965, 1968 (affirming a barebones form order

        that merely “certified the judge had ‘considered’ the petitioner’s motion and ‘tak[en] into

        account’ the § 3553(a) factors”); High, 997 F.3d 184–85 (affirming the district court’s

        denial of petitioner’s motion with a brief paragraph explaining the § 3553(a) factors

        counseled against relief); Kibble, 992 F.3d at 329, 332 (affirming the district court’s denial

                                                     17
USCA4 Appeal: 20-7746       Doc: 43        Filed: 12/29/2021      Pg: 18 of 18




        of petitioner’s motion simply stating that although petitioner’s medical conditions

        presented “extraordinary and compelling reasons,” petitioner posed a danger to society and

        that the § 3553(a) factors counseled against early release). Thus, the district court did not

        abuse its discretion in concluding that the § 3553(a) factors weighed against granting relief

        in Jenkins’ case.



                                                     V.

               The district court did not abuse its discretion in denying Jenkins’ motion for

        compassionate release. Thus, we affirm the district court’s judgment.



                                                                                        AFFIRMED




                                                     18